Citation Nr: 0303310	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran had a personal hearing with the undersigned Judge 
in May 2002.  In September 2002, the Board further developed 
the claim to obtain a VA examination.  


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran's current left knee disability is 
attributable to his military service.


CONCLUSION OF LAW

A left knee disability was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Residuals of Left 
Knee Injury

The veteran contends that he currently suffers from a left 
knee disability as a result of his active service, and that 
service connection for his disability is appropriate.  After 
a review of the evidence, the Board finds that the record 
supports his contention, and that service connection for 
residuals of a left knee disability is warranted.

The veteran's service medical records reflect that he 
suffered from a knee injury in November 1967 classified as 
"traumatic left knee effusion during training at Fort Lewis, 
Washington".  In January 1968 treatment record noted that 
the veteran had full range of motion, no effusion or 
instability, and pain along the medial joint line in his left 
knee.  A January 1968 X-ray report stated that the veteran's 
left knee showed no significant abnormalities.  Both the 
veteran's entrance and separate examination reports, dated 
respectively in August 1967 and July 1970, are negative for 
any residuals of a left knee injury.   

Private medical records show that the veteran received 
treatment for left knee problems.  In a September 1995 
treatment record, a private physician, Dr. Sima, opined that 
the veteran suffered from a medial meniscal tear in his left 
knee with locking.  Treatment records from the Family Medical 
Group from August 1995 and February 1996 noted that the 
veteran had occasional clicking, persistent pain, and felt a 
foreign body in his left knee.  In October 1999, the veteran 
also submitted three photos of his left knee swollen, 
bandaged, and in uniform, all taken during military service.  

In a December 2002 VA examination report, the veteran 
complained of left knee pain and locking.  The examiner noted 
that the veteran's left knee exhibited flexion limitation of 
motion and tenderness on palpation of the joint line.  A 
diagnosis of probable torn medial meniscus of the left knee 
was listed in the examination report.  The examiner opined 
that it was "more likely than not" that the veteran's 
current condition dates back to his injury in service.  

In brief, the record shows that the veteran's current left 
knee disability is related to his period of active service.  
The opinion contained in the December 2002 VA examination 
report establishes that the veteran's current left knee 
disability was as least as likely as not incurred during his 
active military service.  The Board finds that the veteran's 
claim of service connection for residuals of a left knee 
injury must be granted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for residuals of a left 
knee injury.  The appellant has not indicated the existence 
of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in June 2001, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  As this decision of the Board is a 
complete grant of the benefit sought on appeal - i.e., 
service connection for residuals of a left knee injury - the 
Board concludes that sufficient evidence to decide the claim 
has been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Service connection for residuals of a left knee injury is 
granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

